Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 30 October 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     sir
                     Head Quarters 30th Octo. 1782
                  
                  I have the Honor to inclose to your Excellency, Copies of two Letters of Intelligence which have been just received Genl Formans Letters of 24th & 26th instant—The Channel thro’ which this Information comes is good, & may be fully depended on.  I am &c.
                  
               